                                        (‘ f~   —   ~   I
   Case 5:20-cv-00019-JPB-JPM Document 37-24 Filed 08/28/20 Page 1 of 1 PageID #: 329
BP-S148.055 INMATE REQUEST TO STAFF                              CDFRM
SEP 98
U.S.     DEPARTMENT OF JUSTICE                                                              FEDERAL BUREAU OF PRISONS


 TO: (Name and Title of Staff Member)                                DATE:
  ~~          .~   ( ~kf ~         ~ k y~ C~ ~                                  0~                   /
 FROM:              ,                                                REGISTER NO.:
         ~
 WORK ASSIGNMENT:                                                    UNIT:
                                  U/ñ
SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.   Your failure to be specific may result in no action being
taken.   If necessary, you will be interviewed in order to successfully respond to your
request.)

                   U”-~   (~ i~/~/ ~

                  i~i, j   ,~ ~                              F      ii   i~ ~          ~    I   A~       ~ Ic. ~
         ~‘Li~                                                                                                     r~,.f


fL~       fAJ~’              r-i1--L~     k~~-1~~1          ~       +.c~        ~      ~c.~1~4 ~P             r            ~




 ~rv     ‘~   r      ~                                                               -~-~  ~r                b         i~-cf$f   .~



 ~                  ~ I Ah~t ~                                   ~
 ~                                ~      u~z         !~ C.




                                                (Do not write below this line)
                          ~
 DISPOSITION:




               Signature Staff Member                                    Date



Record Copy - File; Copy - Inmate                                         This form replaces BP-148.070 dated Oct 86
(This form may be replicated via WP)                                      and BP-Sl48.070 APR 94
